Title: From John Adams to William Wirt, 5 January 1818
From: Adams, John
To: Wirt, William



Sir
Quincy January 5. 1818

Your Sketches of the life of Mr Henry have given me a rich Entertainment. I will not compare them to the Sybil conducting Eneas to the Regions below to see the Ghosts of departed Sages and Heroes: but to an Angel convoying me to the abodes of the blessed on high to converse with the Spirits of just Men made perfect. The Names of Henry, Lee, Bland Pendleton Washington Rutledge Wythe Dickenson &c will ever thrill through my Veigns with an agreeable Sensation. I am not about to make any critical remarks upon your Work at present
But, Sir
Erant Heroes ante Agamemnona multi
If I could go back to the Age of thirty five, I would endeavour to become your Rival; not in elegance of Composition, but in a Simple narration of facts Supported by Records Histories and Testimonis of irrefragable Authority.
I would adopt your Title “Sketches” in all its Modesty.
Sketches of the Life and Writings of James Otis of Boston.
And in imitation of your example I would introduce Portraits of a long Catalogue of illustrious Men, who were Agents in the Revolution.
Jeremiah Gridley the Father of the Bar in Boston and the Preceptor of Prat Otis Thatcher Cushing and many others; Benjamin Prat Chief Justice of New York James Otis of Boston Oxenbridge Thatcher Jonathan Sewal Attorney General and Judge of Admiralty Samuel Quincy Solicitor General, Daniel Leonard, Josiah Quincy Richard Dana and Francis Dana his Son, Minister to Russia and afterwards Chief Justice, Jonathan Mayhew D.D. Samuel Cooper D.D. James Warren and Joseph Warren, John Winthrop Professor at Harvard Colledge, And Member of Counsal, Samuel Dexter the Father John Worthington of Springfield Joseph Hawley of Northampton, Governors Huchenson Hancock Bowdoin Adams Sullivan and Gerry Lieutenant Governor Oliver Chief Justice Oliver, Judge Edmund Trowbridge Judge William Cushing, and Timothy Ruggles ought not to be omitted. The Military Characters Ward Lincoln Warren Knox Brooks & Heath &c must come in of Course. Not should Benjamin Kent, Samuel Swift or John Read be forgotten.
I envy none of the well merited Glories of Virginia or nay of her Sages or Heros; but I am jealous, very jealous of the honour of Massachusetts. The Resistance to the British System for Subjugating the Colonies began in 1760 and in 1761 in the Month of February when James Otis electrified the Town of Boston the Province of Massachusetts Bay and the whole Continent more than Patrick Henry ever did in the whole Course of his life. If We must have Panegyric and Hyperbole, I must Say that if Mr Henry was Demosthenes and Mr R. H. Lee Cicero, Mr Otis was Isaiah and Ezekiel united.
I hope, Sir, that some young Gentleman of the Family, the ancient and honourable Family of the “Searches” will hereafter do impartial Justice to Virginia and Massachusetts.
After all this freedom I assure you it is no flattery when I Congratulate the Nation on the acquisition of an Attorney General of such Talents and industry as your Sketches demonstrate. With great Esteem / I am Sir your Friend
 John Adams